        Case 1:20-cv-02478-GLR Document 34-2 Filed 08/31/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


Pacesetter Homes, Inc.,                     *
                                                    Civil Number 1:20-cv-02478
              Plaintiff,                    *
v.
                                            *
GBL Custom Home Design, Inc., et al.
                                            *
              Defendants.
*      *      *     *        *       *      *       *      *       *      *       *      *

                                    [PROPOSED] ORDER
       Upon consideration of GBL’s Motion for Reconsideration (ECF No. ___) and any response

thereto, it is this _____ day of _____________, 2021, by the United States District Court for the

District of Maryland, ORDERED:

       1.     That GBL’s Motion for Reconsideration (ECF No.___) is GRANTED; and,

       2.      Defendant GBL Custom Home Design, Inc.’s Motion to Dismiss Plaintiff’s

Claims for Statutory Damages and Attorney’s Fees, or in the Alternative, Motion for Partial

Summary Judgment (ECF No. 16), is GRANTED.



                                                    __________________________________
                                                    The Honorable George L. Russell, III
                                                    United States District Judge
